Citation Nr: 1636693	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder(s) to include bipolar disorder, personality disorder, major depression, and post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The RO certified the issues of service connection for anxiety and PTSD to the Board.  VA must consider her potential entitlement to benefits, not only just for PTSD and anxiety, but also for any other psychiatric disorder that has been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. 

A video conference was held before the undersigned Veterans Law Judge (VLJ) in July 2016.

The Board is reopening the claim for service connection for a low back disorder.  The issue of service connection for a low back disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In June 1994, the RO denied a claim of entitlement to service connection for a low back disorder.  

2.  Since the June 1994 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSION OF LAW

The June 1994 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; however, there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

Service connection was denied for a low back disorder in June 1994.  She was notified of the denial but she did not perfect a timely appeal.  Since the Veteran did not appeal the RO's 1994 denial of her claim, that prior decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

In March 2011, the RO received the Veteran's petition to reopen the claim for service connection for a low back disorder.  At the time of the 1994 decision the Veteran failed to report to a VA examination, thus there was no confirmation of a chronic back disability.  Since then the record contains evidence of a chronic low back disability.  This evidence is new and as the evidence directly relates to an element of service connection necessary to substantiate the claim, it is also material.  Specifically, the Board finds that such new evidence warrants VA examination in order to determine if a low back disorder is etiologically related to her military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The Veteran's claim for entitlement to service connection for a low back disorder is reopened. 


REMAND

The Board finds it necessary to remand the claim for VA examinations and opinions.  

The RO has requested that the Veteran provide information regarding the events surrounding her sexual assault.  However, the Veteran in her responses failed to provide specific details concerning her assault, such as, specific dates, names of her unit commander, complete name of the serviceman involved, or name of his unit commander.  The Veteran should provide additional information. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with the criteria necessary to substantiate a service connection claim for PTSD based on a personal assault.

2.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated her for her low back and psychiatric disorders.  Make arrangements to obtain all records that she adequately identifies.

3.  The RO should contact the Veteran and inform her that the information that she has provided is insufficient to permit meaningful research of her alleged sexual assault.  The Veteran should submit a statement containing the necessary detail regarding the sexual assault during service.  The Veteran should be asked to provide specific details of the alleged sexual assault during service, such as dates, places, detailed descriptions of the events, her service unit, her service unit commander's name, the date, as well as, the names and other identifying information concerning any individuals involved in the events.  She should be informed that she might submit independent evidence that would tend to corroborate her alleged sexual assault as well as nonmilitary sources.  The RO should assist the Veteran in obtaining such evidence, if appropriate.  All documents, correspondence, reports or statements obtained or generated, as a result of these inquiries should thereafter be associated with the e- folder. 

4.  If the information is sufficient to permit the RO to attempt to document the reported alleged sexual assault, the RO should request the appropriate source(s) to provide any information that might corroborate the Veteran's alleged sexual assault. 

5.  The RO should arrange a psychiatric examination.  All indicated tests and studies should be performed to determine whether the Veteran has PTSD, bipolar disorder, personality disorder, major depression, or any other mental disorders.  If a diagnosis of PTSD is made, the examiner should specify the stressor forming the basis for the diagnosis.  

In regards to any diagnosed personality disorder, determine whether any of the additional diagnoses since service are indication of disability superimposed upon the congenital disorder and, in turn, the result of her military service or, instead, more likely the result of other unrelated factors.

With respect to each mental disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or better) that such disorder is related to the psychiatric disorder noted during service.  The report of examination should include a rationale for all opinions expressed.  The e-folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

6.  Schedule the Veteran for appropriate VA examination to identify any low back disorder.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed low back disorder had its clinical onset during active service or is related to any incident of service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Thereafter, readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


